Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 1/6/2022. All changes made to the claims have been entered. Accordingly, Claims 1, 4-8 are currently pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg et al. (US 2016/0057806), in view of Kato et al. (US 2017/0094687), in view of DiGirolamo et al. (US 2011/0149787).
Regarding claim 1, 8, Wittberg discloses a terminal that transmits a measurement report on a radio resource control layer to a radio access network (UE for managing an extended DRX cycle mode and the UE is operating in a network and is in a RRC connected state and the UE comprises a transitioning module and a reporting circuit, [0014]-[0015] and [0127]-[0128] and [0137] and figure 7 and figure 8) comprising:
a processor (UE comprises processing circuits, [0137] and figure 8) that sets the terminal to a discontinuous reception state in a connected state where connection on the radio resource control layer is established (The UE is operating in a network and is in a RRC connected state and the UE is configured to enter the extended DRX cycle mode when a first criterion is satisfied and the UE comprises a first transitioning module configured handle transitions into the extended DRX cycle mode, [0015] and [0127]-[0128] and [0137] and figure 7 and figure 8); and 
a transmitter (UE comprises a transceiver, [0137] and figure 8) that transmits the measurement report to the radio access network, the measurement (A UE may be configured to perform measurements on other cells and frequencies and these measurements may be reported to the eNB, [0049]-[0050] and [0075] and [0137] and [0095] and figure 8),
wherein the transmitter cancels transmission of the measurement report when the terminal is set to the discontinuous reception state (the UE shall not perform any measurements and reporting at all when it is in the extended DRX cycle mode and the reporting circuit may be directed by the processing circuit to stop sending measurement reports or neighbor cell lists, [0075] and [0137] and [0095] and figure 8).
	Wittberg fails to disclose wherein on a medium access control layer, the transmitter cancels transmission of a corresponding signal corresponding to the measurement report.  Wittberg however discloses that the network may transmit a certain MAC control element to the UE to order it to go to extended DRX cycle mode ([0117]) and the reporting circuit be directed to stop sending measurement reports or neighbor cell lists ([0137]). In a similar field of endeavor, Kato discloses wherein on a medium access control layer, the transmitter cancels transmission of a corresponding signal corresponding to the measurement report (the MAC layer of the mobile station apparatus performs stopping (prohibition) of the uplink transmission to the base station apparatus by the mobile station apparatus and the MAC layer of the mobile stations apparatus cancels the triggering that is managed in the MAC layer, [0235]-[0236] and [0059] and [0208]). It would have been 
	Wittberg and Kato fails to disclose wherein the corresponding signal is a random access channel. However in a similar field of endeavor, DiGirolamo discloses the corresponding signal is a random access channel (The measurement report is sent via the RACH and generating a measurement report and transmitting the measurement report via a random access channel (RACH), [0006] and page 5 claim 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a corresponding signal, such as a random access channel, in relationship to a measurement report as disclosed by DiGirolamo into the method for managing an extended DRX cycle mode comprising a reporting circuit being directed to stop sending measurement reports as disclosed by Wittberg and Kato in order to improve the system and to provide flexible means to the stopping of sending a measurement report and any associated signal related to a measurement report, such as a random access channel. 

Regarding claim 4, Wittberg fails to disclose canceling the transmission of the corresponding signal based on an indicator of the measurement report notified from the radio resource control layer. Kato however discloses wherein the transmitter cancels the transmission of the corresponding signal based on an indicator of the measurement report notified from the radio resource control layer (the MAC layer of the mobile station apparatus may perform the processing described above after an instruction from the RRC layer, which indicates the stopping of the uplink transmission processing, [0236] and [0235]-[0236] and [0059] and [0208]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of stopping/cancelling an uplink transmission based on an indicator from the RRC layer which indicates the stopping of the uplink transmission as disclosed by Kato into the method for managing an extended DRX cycle mode comprising a reporting circuit being directed to stop sending measurement reports (correlating to uplink transmission) as disclosed by Wittberg in order to improve the system and to provide flexible means to the stopping of sending a measurement reports as various layers at the UE, such as on the MAC layer, in which may be indicated from the RRC layer.
5.	Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg, in view of Kato, in view of DiGirolamo, in further view of Kubota et al. (US 2015/0327102).
However in a similar field of endeavor, Kubota discloses wherein the transmitter cancels the transmission of the measurement report on the radio resource control layer (the UE suspending passing of a RRC measurement report message from the RRC 31 to the lower layers…if one of a number of specific events occurs the events typically relating to the inability of the UE to be able to transmit to the network at a particular time, [0069]-[0070] and [0073] and [0076] and figure 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of suspending/cancelling a measurement report on the radio resource control layer as disclosed by Kubota into the method for managing an extended DRX cycle mode comprising a reporting circuit being directed to stop sending measurement reports as disclosed by Wittberg, Kato, and DiGirolamo in order to improve the system and to provide flexible means to the stopping of sending a measurement report at various layers of the UE, such as on the radio resource control layer.
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg, in view of Kato, in view of DiGirolamo, in view of Kubota, in further view of Vangala et al. (US 2015/0305056). 
Regarding claim 6, Wittberg, Kato, DiGirolamo, and Kubota fails to disclose wherein the transmitter cancels the transmission of the measurement report based on notification of  In a similar field of endeavor, Vangala discloses notification of transition of the terminal to the discontinuous reception state from the medium access control layer of the terminal (the UE may enter a DRX long cycle  immediately following an instance of sending an indication such as a MAC control element, [0187] and [0199]-[0200]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the MAC layer of the terminal indicate a transition of the terminal to a DRX state as disclosed by Vangala into the method for managing an extended DRX cycle mode comprising a reporting circuit being directed to stop sending measurement reports when in the extended DRX cycle mode as disclosed by Wittberg,  Kato, DiGirolamo, and Kubota in order to improve the system and to provide flexible means to the stopping of sending a measurement report transmission, such as when a UE is in an extended DRX cycle mode, in which may be notified by a MAC layer of the terminal.

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittberg, in view of Kato, in view of DiGirolamo, in further view of Lee et al. (US 2019/0082493).
Regarding claim 7, Wittberg, Kato, and DiGirolamo fails to disclose wherein the transmitter notifies a physical layer of cancellation of the transmission of the However in a similar field of endeavor, Lee discloses notifying a physical layer of cancellation of the transmission of the measurement report on a medium access control layer (a MAC layer of the UE indicates to a PHY layer that the SR cancellation condition is met when the SR cancellation condition is met…When the PHY layer is indicated that the transmission of the SR bundle needs to be stopped, the PHY layer stop the transmission, [0107] and [0097] and [0102]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a MAC layer indicate to a PHY layer of transmission cancellation such that the PHY layer stops the transmission as disclosed by Lee into the method for managing an extended DRX cycle mode comprising a reporting circuit being directed to stop sending measurement reports as disclosed by Wittberg, Kato, and DiGirolamo in order to improve the system and to provide flexible means to the stopping of sending a measurement report transmission at various layers of the UE. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujishiro et al. (US 2018/0317278) disclosing the UE may transmit…the scheduling request to transmit the measurement report ([0115] and [0021] and [0127]).
Chakraborty (US 2019/0215783) disclosing simultaneous SR (scheduling request)/RACH for sending measurement reports, ([0077] and [0031]).
Agiwal et al. (US 2017/0251518) disclosing the UE may transmit measurement report using extra physical random access channel, a random access based access channel ([0126] and abstract).
Watanabe et al. (US 2007/0197253) disclosing a base station control apparatus receives a report (i.e., Measurement Results on RACH) by RACH ([0010]).
Futaki et al. (US 2010/0317345) disclosing a UE may use a first available opportunity of RACH in order to transmit a measurement report ([0219]).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473